Citation Nr: 1234198	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-18 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The case was brought before the Board in February 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's low back disability has been medically attributed to his military service.

2.  The Veteran's PTSD is manifested by irritability, angry outbursts, social withdrawal and isolation, sleep disturbances, nightmares, poor concentration, hypervigilence, suicidal ideation, exaggerated startle response, and intrusive thoughts all causing serious, but not total, social and occupational impairment.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for an increased initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code (DC) 9411 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in August 2006.  

This appeal with regard to the evaluation of PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the that condition.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Board also concludes VA's duty to assist has been satisfied in connection with both claims decided herein.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2007 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  No further examination is necessary because there are no records or contentions suggesting an increase in disability have occurred as compared to the prior VA examination findings.  

The Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

Service Connection (Low Back Disability)

The Veteran contends that he fell off a 2.5 ton truck in service, was run over by it, was unconscious for three days, and has had chronic back pain ever since.  Alternatively, he believes he has a chronic low back disability associated with carrying heavy gear during his military service.  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records indicate on entrance, the Veteran self-reported back pain with prolonged sitting as well as injuries from a horse at a rodeo three years prior and from playing football for school.  The details of the injuries were not provided, and the June 1967 entrance examination was silent as to any actual diagnosed back disorder.

Service treatment records do confirm on October 20, 1968 the Veteran received treatment for contusions to the scalp and face after falling from the rear of a 2.5 ton truck.  He was placed in quarters for 24 hours and returned to duty the next day (October 21, 1968).  The records do not confirm a back injury or loss of consciousness.  The Veteran, however, self-reported on his August 1969 separation examination a history of back trouble, which the examiner noted as back strain, September 1968.  The actual separation examination report, however, found no abnormality of the spine. 

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137.

Here, although the Veteran self-reported back pain on prolonged sitting on his entrance examination, as well as history of various injuries, no actual back defect was diagnosed or noted on entrance into the military.  Accordingly, the presumption of soundness attaches.

After service, the Veteran did not receive back treatment for decades.  Indeed, a January 1970 VA examination, done in conjunction with an unrelated issue, found no musculoskeletal abnormalities.  Private treatment records from 2005 and 2006 note a history of back pain treatment from July 2001 to October 2002.  A September 2006 private chest X-ray study reflects a diagnosis of dextroscoliosis in the mid-thoracic area.

Pursuant to the Board remand, the Veteran was afforded a VA examination in March 2011 where the examiner noted the Veteran's low back pain since 1968 related to acute trauma.  The examiner noted the Veteran's fall injury as well as the findings in the service treatment records.  The Veteran was diagnosed with lumbago, but no opinion regarding etiology was rendered.

An addendum was provided in May 2012 where the examiner opined the Veteran's lumbago "was at least as likely as not" incurred in or caused by the in-service trauma.  Although a low back injury was not noted at the time of the October 1968 fall, the examiner found a fall causing contusion to face and scalp with persistent pain "is likely to have been a whiplash injury, forcing the back into a scorpion type hyperextension."

A medical opinion was also obtained in July 2012 where the physician, similarly, opined the Veteran's lumbago was "at least as likely as not" incurred in or caused by in-service injury, event or illness.  The opinion was rendered upon review of the claims file and examinations of record.  The examiner noted the findings in the service treatment records versus the Veteran's reported in-service trauma.  Besides acute trauma, the examiner found it likely the Veteran was required to carry heavy equipment further causing low back strain.

Although the service treatment records do not confirm a low back injury at the time of the Veteran's fall in 1968, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Both the March 2011 VA examiner and the July 2012 VA medical opinion found it likely, based on the description of the fall, that the Veteran strained his back in the trauma.  Both medical opinions, moreover, found it "at least as likely as not" that the Veteran's current low back disability, diagnosed as lumbago, is attributable to his military service.  The opinions are both based on a complete review of the claims folder and consideration of the Veteran's lay statements.  The March 2011 VA examiner also physically examined the Veteran.

Also significant, there is no medical opinion against the Veteran's claim.  As such, the Veteran's appeal is granted.  

Increased Rating (PTSD)

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are not appropriate here because, as will be discussed below, the Veteran's PTSD was manifested by consistent manifestations throughout the appellate time frame.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The medical evidence in this case reflects GAF scores ranging from 43 to 50.  The DSM-IV provides for a GAF rating of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In determining the proper rating for the Veteran at various points of time, the Board relied on GAF scores as assistive and probative evidence, but it is noteworthy that GAF scores are not dispositive and the actually described symptoms in the claims folder were also heavily considered here.  See, Massey, 7 Vet. App. at 207.

The Veteran was afforded VA examinations in September 2007 and March 2011 with similar manifestations noted and GAF scores of 43 and 50 respectively, for serious symptoms.  Both examiners noted the Veteran had been married for over 40 years, with three children.  Despite his lengthy marriage, the Veteran reported being short-tempered and emotionally distant from his family.  He would actively avoid family activities and did not otherwise have any other deep friendships.  The Veteran also indicated he felt his PTSD symptoms worsened since his retirement.  The examiners noted other manifestations of depressed mood, nightmares, intrusive thoughts, sleep disturbances, hypervigilence, exaggerated startle response, and poor concentration.  The Veteran indicated he used to like to read, but can no longer do so because of his poor concentration.  The Veteran had never attempted suicide, but both examiners noted the Veteran's suicidal ideation.  Indeed, the Veteran has submitted multiple statements indicating his persistent suicidal thoughts.  Neither examiner noted any delusions, hallucinations or inappropriate behavior, although the 2007 examiner noted the Veteran's obsessive/ritualistic behavior of checking entrances, exits, corners, and the like on a consistent basis.  The Veteran was found by both examiners to have fair impulse control and no panic attacks.

At both examinations, the Veteran indicated he coped well with his symptoms at work because he did not have to interact with his co-workers very much.  Since his retirement, however, he feels his symptoms worsened.  The Veteran maintained the same job for nearly 30 years.  For these reasons and based on manifestations found on examination, neither examiner found the Veteran to be totally occupationally and socially impaired because of his PTSD.

The Board finds the Veteran's PTSD manifestations support a 70 percent, but no higher.  The medical evidence indicates the Veteran's PTSD is manifested primarily by irritability, angry outbursts, social detachment, suicidal ideation, and sleep disturbances.  He was also reported by the 2007 VA examiner to have some obsessional rituals.  While the Veteran did not exhibit all the manifestations usually associated with a 70 percent rating, such as neglect of personal hygiene or illogical speech, he did indicate ongoing suicidal ideation, concentration problems, and complete social detachment despite his lengthy marriage.  

The Veteran does not have manifestations normally associated with a 100 percent rating.  The Veteran does not have persistent delusions of hallucinations, grossly inappropriate behavior, or any panic attacks.  The Veteran is not disoriented to time or place and his memory is largely within normal limits.  The examiners both noted the Veteran's ability to maintain the same job for nearly 30 years and, therefore, neither examiner found him totally occupationally or socially impaired due to his PTSD alone.  For those reasons, the Board finds a 70 percent rating is warranted, but no higher for his PTSD. 

Extraschedular Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran contends he quit working in 2002 primarily due to his diabetes mellitus and low back disabilities.  After his retirement, additionally, he feels his PTSD symptoms worsened and would also prevent him from working.

The Board last remanded the claims to afford the Veteran VA examinations for his service-connected disabilities and obtain a medical opinion regarding his employability.  

The Veteran was afforded VA examinations in March 2011 and an opinion specifically with regard to his employability was rendered in July 2012.  Significantly, in July 2012, the examiner opined that the Veteran is not unemployable due to his service connected disabilities, to include PTSD, diabetes mellitus with hypertension and oncychomycosis, and residuals of a shrapnel wound to the head.  The opinion did not take into account the effects of the Veteran's low back because, at that time, his low back was not service-connected.

In light of the grant here and the Veteran's contentions that his back was one of the predominant reasons for his retirement in 2002, the Board concludes a new VA medical opinion must be obtained.

The question of TDIU, moreover, is "inextricably intertwined" with the initial rating of his low back disability, now service-connected.  The resolution of his initial low back rating must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The VA should also take this opportunity to obtain any and all recent VA outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of his service-connected disabilities. Thereafter, efforts should be made to obtain any and all identified treatment, to include VA medical records.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2. After the above is complete and records are obtained to the extent available, ask the July 2012 VA medical examiner to provide an addendum to the opinion now that the Veteran is service-connected for his low back disability.  

If the same examiner is unavailable, obtain a new medical opinion from an appropriate VA examiner to opine whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.   

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiners in conjunction with the examinations.  If the examiners do not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should be informed the Veteran is currently service-connected for his low back disability, PTSD, diabetes mellitus, type II, with hypertension and oncychomycosis, and residuals of a shrapnel wound to the head.  The examiner should be informed the Veteran's disability rating for each disability once the issue is fully resolved.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After full adjudication of any and all inextricably intertwined issues, to include the initial rating for the now service-connected low back disability, readjudicate the claim.  If any benefit on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


